UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 00-7613



CHARLIE MACK WILLIAMS, SR.,

                                                Plaintiff - Appellant,

          versus


DAVID R. TANIS, Attorney,

                                                 Defendant - Appellee.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Durham. William L. Osteen, District
Judge. (CA-00-783)


Submitted:   January 11, 2001               Decided:   January 19, 2001


Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Charlie Mack Williams, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Charlie Mack Williams, Sr., a North Carolina inmate, appeals

the district court’s order denying relief on his 42 U.S.C. § 1983

(1994) complaint under 28 U.S.C.A. § 1915A (West Supp. 1998).    We

have reviewed the record and the district court’s opinion accepting

the magistrate judge’s recommendation and find that this appeal is

frivolous.    Accordingly, we dismiss the appeal on the reasoning of

the district court.    Williams v. Tannis, No. CA-00-783 (M.D.N.C.

filed Oct. 19, 2000; entered Oct. 20, 2000).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          DISMISSED




                                  2